PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT



                Nos. 09-2051 and 10-1633


                MICHAEL C. SCHMIDT,

                                        Appellants.

                               v.

      JAMES P. CREEDON; CONNIE A. TENNIS;
    RICHARD A. SHAFFER; GREGORY A. GREEN



     On Appeal from the United States District Court
         for the Middle District of Pennsylvania
     (D. C. Nos. 4-07-cv-01190 and 1-09-cv-00323)
        District Judge: Honorable John E. Jones


        No. 09-2051 Argued on November 2, 2010

  No. 10-1633 Submitted under Third Circuit LAR 34.1(a)
                 on November 2, 2010


Before: SCIRICA, STAPLETON, and ROTH, Circuit Judges


             (Opinion filed March 29, 2011)
ROTH, Circuit Judge:


      IT IS ORDERED that the precedential opinion in the above case, filed on March

29, 2011, be vacated. An amended opinion will be filed forthwith.

      This amendment does not change the date of filing, March 29, 2011.


                                               By the Court,


                                               /s/ Jane R. Roth
                                               Circuit Judge

Dated: 18 April 2011